DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the following limitation:
“wherein the product L1 x C1 of a dynamic equivalent inductance L1 and a dynamic equivalent capacitance C1 of the ultrasonic surgical system in a no-load state and the product L' x C' of a dynamic equivalent inductance L' and a dynamic equivalent capacitance C' of the ultrasonic surgical system in an on-load state satisfy the following relational expression (1), 
                
                    
                        
                            1
                            -
                            
                                
                                    
                                        
                                            
                                                L
                                            
                                            
                                                1
                                            
                                        
                                         
                                        x
                                         
                                        
                                            
                                                C
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                L
                                            
                                            
                                                '
                                            
                                        
                                        x
                                         
                                        
                                            
                                                C
                                            
                                            
                                                '
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    α
                
            
	(1)
such that a resonance frequency ƒs of the ultrasonic surgical system in the no-load state and a resonance frequency ƒs’ thereof in the on-load state satisfy the following relational expression (2):
                
                    
                        
                            1
                            -
                            
                                
                                    
                                        
                                            ƒ
                                        
                                        
                                            s
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    
                                        
                                            ƒ
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                    
                    =
                    α
                
            
	(2)
wherein,                          
                            
                                
                                    ƒ
                                
                                
                                    s
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    π
                                    
                                        
                                            
                                                L
                                            
                                            
                                                1
                                            
                                        
                                         
                                        x
                                         
                                        
                                            
                                                C
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                      ,                         
                            
                                
                                    ƒ
                                
                                
                                    s
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    π
                                    
                                        
                                            
                                                L
                                            
                                            
                                                '
                                            
                                        
                                        x
                                         
                                        
                                            
                                                C
                                            
                                            
                                                '
                                            
                                        
                                    
                                
                            
                        
                     and α is less than or equal to 0.1%.”
This limitation defines a result to be achieved by the ultrasonic surgical system of claim 1. The result to be achieved can otherwise be summarized as providing a surgical system which minimizes the shift in resonance frequency between the no-load and on-load states. However, claim 1 does not recite sufficient structure for achieving the result. Further, the specification does not specify any feature or combination of features for achieving the result such that one of ordinary skill in the art would be able to make and use the entire scope of the claimed invention without undue experimentation. 
The test for “undue experimentation” is an analysis of the Wands factors [see MPEP 2164.01(a)]. Analysis of multiple Wands factors is below.
The existence of working examples
The problem to be solved by the claimed invention is to provide an ultrasonic surgical system that takes into account the influence of a load (see Specification, pg. 1, par. 4). Applicant claims that an ultrasonic surgical system that satisfies the following condition solves the problem:
                
                    
                        
                            1
                            -
                            
                                
                                    
                                        
                                            
                                                L
                                            
                                            
                                                1
                                            
                                        
                                         
                                        x
                                         
                                        
                                            
                                                C
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                L
                                            
                                            
                                                '
                                            
                                        
                                        x
                                         
                                        
                                            
                                                C
                                            
                                            
                                                '
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    α
                
            
	(1)
wherein, 
                
                    
                        
                            1
                            -
                            
                                
                                    
                                        
                                            ƒ
                                        
                                        
                                            s
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    
                                        
                                            ƒ
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                    
                    =
                    α
                
            
	(2)
wherein,                          
                            
                                
                                    ƒ
                                
                                
                                    s
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    π
                                    
                                        
                                            
                                                L
                                            
                                            
                                                1
                                            
                                        
                                         
                                        x
                                         
                                        
                                            
                                                C
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                      ,                         
                            
                                
                                    ƒ
                                
                                
                                    s
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    π
                                    
                                        
                                            
                                                L
                                            
                                            
                                                '
                                            
                                        
                                        x
                                         
                                        
                                            
                                                C
                                            
                                            
                                                '
                                            
                                        
                                    
                                
                            
                        
                     and α is less than or equal to 0.1%.
Applicant further describes multiple parameters that may be adjusted in order to satisfy the condition including: the number of piezoelectric elements, the diameter of the piezo electric elements and a compressive force applied to the piezoelectric element (see Specification pg. 5, par. 1). These parameters are broadly disclosed without any description of preferred embodiments or workable ranges. The figures and claims also do not provide any detail about possible preferred embodiments or workable ranges. Applicant additionally describes that other unspecified parameters of the ultrasonic surgical system may be adjusted in order to achieve the desired result (see Specification pg. 18, par. 2). Therefore, a single enabling embodiment defining a specific combination of parameters is not disclosed.
Because the nature of the parameters are so distinct, there are an infinite number of parameter combinations that would have to be explored and therefore undue experimentation would be required for one of ordinary skill in the art to make and/or use the claimed invention.
The amount of direction provided by the inventor
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). In this case, more detail is needed in the specification as to how to make and use the invention in order to be enabling since the nature of the invention and art is unpredictable. 
As stated above, Applicant claims an ultrasonic surgical system which minimizes the change in resonance frequency between a no-load and on-load state by satisfying the relational expressions of claim 1. 
In the Specification (see pg. 17), Applicant further describes that such a system can be provided by means of adjusting any one or more of: 
the number of piezoelectric elements
the diameter of the piezo electric elements 
a compressive force applied to the piezoelectric element 
the length of the ultrasonic amplitude transformer
the change of cross section of the ultrasonic amplitude transformer
the change of cross section of the working part
the number of bosses provided 
the position of the boss(es) provided
The exact effects of adjusting any one or more of the suggested parameters is not well known. Nor is enough detail provided in the specification such that one of ordinary skill in the art could reasonably anticipate the effect of increasing or decreasing any one or more of the suggested parameters.
Applicant does describe that the ultrasonic surgical system has “at least two piezoelectric elements” (see Specification pg. 5, par. 1) and “at least one boss” (see Specification pg. 11, par. 4). However, it is not explicitly clear from the disclosure that an ultrasonic system which has at least two piezoelectric elements or at least one boss is what satisfies the relational expressions in claim 1 since Applicant also describes that these parameters are “adjusted” to satisfy the claimed conditions (see Specification pg. 17).
Additionally, Fig. 4A-4E show various designs of the working part and the amplitude transformer having a varying diameter along its length. However, the description lacks sufficient detail for this to be considered an enabling embodiment (see Specification pg. 17, par. 4). 
The process for identifying the ideal parameter combinations could entail adjusting any one or a combination of the 8 parameters disclosed, which would lead to infinite experimentation in the absence of workable ranges or a preferred embodiment. There are also unspecified parameters which Applicant suggests could impact the difference in resonance frequency in the no-load and on-load states (see Specification pg. 18, par. 2), which further complicates the process for finding the ideal parameter combinations. Based on the amount of direction provided by Applicant, undue experimentation would be required in order for one of ordinary skill in the art to make and/or use the claimed invention.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
As described above, the claims and disclosure fail to define a single enabling embodiment in sufficient detail as to enable one of ordinary skill in the art to make and/or use the claimed invention without undue experimentation. The possible starting points for parameter selection as defined in the specification (see pg. 17) are so numerous that an infinite amount of experimentation would be required to start the optimization procedure to solve the problem. Without workable ranges or a single disclosed enabling embodiment, undue experimentation would be required to find the optimal parameter combination for meeting the claimed conditions.
The state of the prior art 
As evidenced by Ying et al. (Ying et al., “Effects of Different Tissue Loads on High Power Ultrasonic Surgery Scalpel”, Ultrasound in Medicine & Biology, Volume 32, No. 3, March 2006, pp. 415-420), a method for testing whether an ultrasonic surgical system meets the condition claimed is generally known in the art (see Table 1). The problem Applicant proposes to solve with the claimed invention is also known in the art (see Ying summary on pg. 419). However, the exact combination of features required to provide an ultrasonic surgical system with a minimal shift in resonance frequency in the no-load and loaded states is unknown. Without working examples or workable ranges, one of ordinary skill in the art would not have a specific starting point for optimizing an ultrasonic surgical system such that it means the claimed conditions. An undue amount of experimentation would therefore be required in order for one of ordinary skill in the art to make and/or use the claimed invention.
The level of one of ordinary skill in the art
The level of one of ordinary skill in this particular art would be a person having at least a bachelor’s degree in a field of engineering. One of ordinary skill in the art would recognize the structural limitations recited by claim 1 (i.e., an ultrasonic transducer and an ultrasonic amplitude transformer) as well-known features of ultrasonic surgical systems. One of ordinary skill in the art would also recognize the condition to be satisfied by the relational expressions of claim 1 is an ultrasonic surgical system where the difference in resonance frequency in the no-load and on-load states is minimized. However, the structural features required to satisfy the relational expressions of claim 1 would not be well understood. As described above, applicant does not provide sufficient direction about the exact structural features required or disclose a single enabling embodiment such that one of ordinary skill in the art would be able to make and/or use the claimed invention.
In light of the above factors, undue experimentation would be required by any person skilled in the art to practice the full scope of the claim. Appropriate action is required. 
Claims 2-20 are similarly rejected by virtue of their dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitation:
“wherein the product L1 x C1 of a dynamic equivalent inductance L1 and a dynamic equivalent capacitance C1 of the ultrasonic surgical system in a no-load state and the product L' x C' of a dynamic equivalent inductance L' and a dynamic equivalent capacitance C' of the ultrasonic surgical system in an on-load state satisfy the following relational expression (1), 
            
                
                    
                        1
                        -
                        
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                    
                                     
                                    x
                                     
                                    
                                        
                                            C
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            '
                                        
                                    
                                    x
                                     
                                    
                                        
                                            C
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
                =
                 
                α
            
        
	(1)
such that a resonance frequency ƒs of the ultrasonic surgical system in the no-load state and a resonance frequency ƒs’ thereof in the on-load state satisfy the following relational expression (2):
            
                
                    
                        1
                        -
                        
                            
                                
                                    
                                        ƒ
                                    
                                    
                                        s
                                    
                                    
                                        '
                                    
                                
                            
                            
                                
                                    
                                        ƒ
                                    
                                    
                                        s
                                    
                                
                            
                        
                    
                
                =
                α
            
        
	(2)
wherein,              
                
                    
                        ƒ
                    
                    
                        s
                    
                
                =
                
                    
                        1
                    
                    
                        2
                        π
                        
                            
                                
                                    L
                                
                                
                                    1
                                
                            
                             
                            x
                             
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    
                
            
          ,             
                
                    
                        ƒ
                    
                    
                        s
                    
                    
                        '
                    
                
                =
                
                    
                        1
                    
                    
                        2
                        π
                        
                            
                                
                                    L
                                
                                
                                    '
                                
                            
                            x
                             
                            
                                
                                    C
                                
                                
                                    '
                                
                            
                        
                    
                
            
         and α is less than or equal to 0.1%”
 which renders the scope of the claim indefinite since it is unclear which structural features are required for satisfying the claimed condition.
Claims 2-20 are similarly rejected by virtue of their dependency from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771